RESCRIPT
TANNER, P. J.
This is an action of libel and is heard upon the plaintiff’s demurrer to the special pleas alleging the truth of the libel complained of.
Af,ter examination of the pleadings, the Court is of the opinion that in the *47demurrer to the first and third special pleas the demurrer should be sustained upon grounds 4, 5, 9 and 10; and that in the demurrer to the second special plea the demurrer should be sustained upon grounds 4, 7, 10 and 11.
For plaintiff: Joseph C. Cawley.
For defendant: Greenough, Easton & Cross.